                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

i~~'i `v~'i ri~L~IiVice, INC., et ul.,~                      tease ado. 1ti-10527 ~r~IFW)

                                    Debtors.                (Jointly Administered)

                                                               Objection Deadline: December 3, 20].9 at 4:00 p.m.
                                                                       Hearing.Date: Scheduled only if Necessary



       FORTIETH MONTHLY APPLICATION FOR COMPENSATION AND
 I~IMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL &JONES LLP
  AS COUNSEL FOR THE OFFICIAL COMMITTED OF UNSECURED CREDITORS
    FOR THE PERIOD FROM OCTOBER 1,2019 THROUGH OCTOBE~2 31,2019

 Name of Applicant:                                       Pachulski Stang Ziehl &Jones LLP
 Authorized to Provide Professional Services              The Official Committee of Unsecured Creditors
 to:
                                                          Effective as of March 10, 2016 by order signed
 Date of Retention:                                       on May 24, 2016
 Period for which Compensation and        October 1, 2019 —October 31, 20192
 Reimbursement is Sought:
 Amount of Compensation Sought as Actual, $13,799.50
 Reasonable and. Necessary:
 Amount of Expense Reimbursement Sought $1,365.60
 as Actual, Reasonable and Necessary:


This is a:        ~ monthly          ❑interim          ❑final application.

         The total time expended for preparation of this monthly fee application is approximately

2.0 hours and the corresponding compensation requested is approximately $1,000.00.




                                                                                                            TSA WD
   The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
   Holdings, Inc.(9008); Slap Shot Holdings, Corp.(8209); TSA WD,Inc.(2802); TSA Stores,           Inc. (1120); TSA
                                                                                     The headquarters for the above-
   Gift Card, Inc.(1918); TSA Ponce, lnc.(4817); and TSA Caribe, Inc.(5664).
   captioned Debtors is located at 1050 West Hampden Avenue, Englewood, Colorado 80110.
 ~ The applicant reserves the right to include any time expended in the time period indicated above in future
   applications) if it is not included herein.
 DOCS SF:102072.2 80784/002
                                    PRIOR FEE APPLICATIONS FILED
                                                        -             _           _    -               -__
                     l'~ri;~~~ ~',~~ ~~~~~,,~t    !2c,it~~~~ci!      fL~~~!ie~,te~_f        1~~e~r-~~~~ecl   ,~I~t~ri~~~c~!
 ~~:~E~ ~~`ileet
                                        -                                                                        _
    First
                   M~r~h 1_, ~p16                                     $4u,67~.22 ~ $yn2,v~i.~v~               $~~,b7~.22
  Quarterly                     -                $1,10~,86b.~~ I
                   May 31, 1 Q 16
 Application
   Second
                   June 1, 2016 -                 $930,172.75          $28,831.15          $918,792.754      $26,211.964
  Quarterly
                   August 31, 2016
 Application
    Third                                                                                                               5
                   September 1, 2016 -            $185,287.50          $14,655.00          $176,884.50        $14,640.00
  Quarterly
                   November 30, 2016
 Application
   Fourth
                   December 1 2016 -                X61,037.00         $13,297,36           $60,713.006        $13,297.36
  Quarterly
                   February 28,2017
 Application
    Fifth
                   March 1 2017 -                   $49,260.00            $2,759.79          $49,260.00         $2,759.79
  Quarterly
                   May 31, 2017
 Application
    Sixth
                   June 1 2017                      X48,450.50            $5,402.77          $48,450.50          $5,402.77
  Quarterly
                   August 31, 2017
 Application
   Seventh                                                                                            ~
                   September 1, 2017 -              $72932.00             $1,933.40         $66,331.50           $1,933.40
  Quarterly
                   November 30, 2017
 Application


                                                                                                      Examiner.
  'Phis amount was reduced in accordance with the agreement reached between PSZ&J and the Fee
                                   an administrat ive claim in  the amount of $120,055. 20 as set forth in the Order
   Furthermore, PSZ&J shall retain
                                        Monthly Applicalr.'o nsfor  Compensat ion and Reimburse   ment  of Expenses of
   Granting First Quarterly and Fourth
                                                                                                         for the Period
  Pachulski Stang Ziehl &Jones LLP, as Counselfor the Official Committee of Unsecured Creditors,
  from March 10, 2016 thrortgh May 31, 2016[Docket No. 3176] entered. on November         9, 2016.
                                                                                                  Fee Examiner as set
~ This amount was reduced in accordance with the agreement reached between PSZ&J and the
                                                                                                       ofExpenses of
   forth in the Order Granting Second Quarterly Applicationfor Cona~ensation and Reimbursement
                                                                                                         for the Period
   Pachulskr Stang Ziehl &Jones LLP, as Counselfor the Official Committee of Unsecured Creditors,
  from June 1, 2016 through August 31, 2016[Docket No. 3270] entered on December 7,         2016.
                                                                                                  Examiner as set
5 This amount was reduced in accordance with the agreement reached between PSZ&J and the Fee
                                      Quarterly Applicatio nfor Compensat ion and Reimburse ment of Expenses of
   forth in the Order Granting Thi~~d
                                                                                                     for the Period
   Pachulski Stang Ziehl &Jones LLP, as Counselfor the Official Committee of Unsecured Creditors,
                                                                                      March 20, 2017.
  fNom September 1, 2016 through November 30, 2016[Docket No, 3493] entered on
                                                                                              Fee Examiner as set
6 This amount was reduced in accordance with the agreement reached between PSZ&J and the
                                                                                           ment ofexpenses of
forth in the Order Grantdng Fourth Quarterly Applicationfor Compensation and Reimburse
                                                                                                   for the Period
PacJr«lski Stang Ziehl &Jones LLP, as Counselfor the Official Committee of Unsecured Creditors,
                                                                                   August 13, 2017.
front December 1, 2016 throzsgh February 28, 2017[Docket No. 3722] entered on
                                                                                               Examiner as set
  This amount was reduced in accordance with the agreement reached between PSZ&J and the Fee
                                                                                               ofExpenses of
forth in the Order Granting Seventh Qz~arterly Applicationfor Compensation and Reimbursement
                                                                                      Creditors,for the Period
Pachulski Stang Ziehl &Jones LI,I', as Counselfor the Offrcial Committee of Unsecured
                                                                              on March 30, 2018.
from September 1, 2017 throzrgd~ Noveri~ber 30, 2017[Docket No. 4065] entered
                                                            2
DOCS SF:102072.2 80784/002
l)<tte I~ilr~i       E'c~1-~~~~1 ('n~ ere{i`   ~   1:e~~{tle teal        tZe~~~le,tc~i            ~E~l~i~n~ eel       ~~~~~roti~c~t
                                                       Fees               1~~~E~c~t~s€.~<            1~'ef~~          i:~ne~ri~e~
   Eighth
                  December 1 2017 —                                         $5,157.74             $49,243.50            $5,157.74
 Quarterly                                           X49,243.50
                  February 28, 2018
Application
    Ninth         ~,~~rer ~ ~~ t R _
 Quarterly                                           ~35,i~2.5u             $2,429.~~             $35,182.0             $2,29.92
                  May 31, 2018
Application
    Tenth
                  June 1 2018 -                      $41,869.00             $4,265.30             $41,869.00.           $4,265.30
 Quarterly
                  August 31, 2018
Application
  Eleventh
                  September 1 2018 -                 $32,062.00             $3,661.84              $32,062.00           $3,661.84
 Quarterly
                  November 30, 2018
Application
   Twelfth
                   December 1 2018 -                                         $4,406.45             $49,989.50            $4,406.45
 Quarterly                                           $49,989.50
                   April 30, 2019
Application
 Thirteenth
                   May 1, 2019 -                     $23,169.50              $3,153.34             $23,169.50            $3,153.34
  Quarterly
                   July 31, 2019
Application

                   August 1, 2019 —                   $15,961.50             $3,218.97             $15,961.50            $3,218.97
   10.24.19
                   September 30, 2019

                                           PSZ&3 PROFESSI0101ALS
                                                  __ _ _ _       _ __
                                      ~'~~~iti~~~~ tit'the -'~~~~ilicattt~,
                                       ~umbcr t~f' ~'c<tt's in that                 II~~i~rl~~         ~I,~~tal
                                                                                                                       I~~~tt~l
 `~~1ti~c t~f ['t'„f~'s~iuti~il '      Pu~~itit,n, F'r~~~~• l:~•lt~~~~l~t~           3illi~3~~        flt~~tf~ti
         ln~ii~i~lti,iil                                                                     '"                    ('t~r~r}cns~~tit»~
                                  (;x~~~~~-icT~~~~, ~`c~lr ~~f Ot~t,i~it~ir~~;        t.aE~~~         [,illeil
                                           l.i~cnst' 1~~ t'rat'tic~            ~
                                 Partner 2010; Member PA & NJ
 Bradford J. Sandler             Bars 1996; Member DE Bar                           $975.00             2.20         $2,145.00
                                 2001; Member NY Bar 200$
                                 Partner 2019; Member CA Bar                        $g95.00             0.90            $805.50
 Shirley S. Cho                  1997; Member NY Bar 2002
                                 Of Counse12012; Member NJ &
 Colin R. Robinson               PA Bars 2001; Member DE Bar                        $795.00             0.40            $318.00
                                 2010
                                 Of Counsel 1989; Member CA                         ~~~5.00             2.30          $1,782.50
 William L. Ramse er             Bar 1980
                    y
          E. Cuniff              Paralega12000                                      $395.00           15.10           $5,964.50
 Patricia
                                 Paralegal 1999                                     $395.00            2.20             $869.00
 Patricia Jeffries
 Mike A. Matteo                  Paralega12001                                      $375.00            1.90             $712.50




                                                              3
Docs sr:~ oao~a.z so~s4ioo?
                                                                                                               _..
                                        1'~~ti~fi«~ti~f i}~c ,~~~~I~lic~u~t.
                                         \tii~ihc~~• cif 1r'e~~~~r iri tl~•~t          i~~~~ttt•I~     ~{~~~t~~1
                                                             ~            ~        ~              ~                               `~~Ilt~ll
~2IIIlC !)~ ~~1'O~t5111iI1~1~
                                         ['~~~itiun, Priur• ~~ele~~~~ut                13illii~~,      HuuE~,
                                                                                                ~~                          ~0111~7t.'IIS<1~tDtl
       ~tlt~ltii(jt1.i~




Beatrice M. Koveleski              Case Management Assistant                           $325.00             1.00         ~           $325.00
Charles J. ~ouzouicis              tease T~anagemeni Assisiaiit                        $325.0              1.Q~                     ~SQ5.~0
Karen S. Neil                      Case Mana~etnent Assistant                          $325.00             0.90                     $292.50

                                                   Grand Total:                 $13,799.50
                                                   Total Hours:                      28.70
                                                   Blended Rate:                   $480.82



                                       COMPENSATION BY CATEGORY

              P3I'C)~C'C~ (~<I~E,~,,,tll'I~~                      (tt~fi~
                                                                     w    ~~~lEtt"5                    ~ O~s11 ~°~lC
             ---_._~_.,       _w.._ ~___
   Asset Disposition                                                            0.10                            $     97.50
   Bankruptcy Litigation                                                        0.20                            $ 195.00
   Case Administration                                                      17.80                               $6,908.00
   Compensation of Professionals                                                8.90                            $5,521.50
   Compensation Professionals/Others                                            1.50                            $ 882.50
   Financial Filings                                                            0.10                            $ 97.50
   Financing                                                                0.10                                $ 97.50
   Total                                                                   28.70                               $13,799.50




                                                 EXPENSE SUMMARY
                                                                                                      __                      _
           t~;r~~ti~~c ~',~fi;;isri                             ~~.~>;<~c r~,-, y~~i~lE~7~'                ~           1'r~t~il
                                                                  fif'<tt}t~li<<+l~le~                     ~         E:~i~cn5c~
   Delivery/ Courier Service                      Advita                                                              $870.00
   Federal Express                                                                                                    $ 52.20
   Pacer -Legal Research                                                                                              $ 98.60
   Reproduction Expense                                                                                                $213.40
   Reproduction/Scan Copy                                                                                              $131.40
   Total                                                                                                             $1,365.60




                                                                                                     primary
$ PSL&J may use one or more service providers. The service providers identified herein below are the
  service providers for the categories described.
                                                                 4
DOCS SF:102072.2 80784/002
                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

TSA WD HOLDINGS,INC., et al.,l                              Case No. 16-10527(MFW)

                                   Debtors.                (Jointly Administered)

                                                              Objection Deadline: December 3, 2019 at 4:00 p.m.
                                                                      Hearing Date: Scheduled only if Necessary


      FORTIETH MONTHLY APPLICATION FOR COMPENSATION AND
 REIMBURSEMENT OF EXP~NS~S OF PACHULSKI STANG ZIEHL &JONES LLP
 AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
   FOR THE PERIOD FROM OCTOBER 1, 2019 THROUGH OCTOBER 31,2019

                 Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

"Bankruptcy Code"), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the

"Bankruptcy Rules"), and the Court's OrdeN Establishing PNoceduNesfoN Interim Compensation

and Reimbursement ofExpenses ofProfessionals, signed on or about March 24, 2016 (the

"Administrative Order"), Pachulski Stang Ziehl &Jones LLP("PSZ&J" or the "Firm"), counsel

for the Official Committee of Unsecured Creditors (the "Committee"), hereby submits its

Fortieth Monthly ApplicationfoN Compensation andfor Reimbursement ofExpensesfoN the

Periodfrom OctobeN 1, 2019 thNough October• 31, 2019(the "Application").

                  By this Application, PSZ&J seeks a monthly interim allowance of compensation

                                                                                                              for a
 in the amount of $13,799.50 and actual and necessary expenses in the amount of $1,365.60

 total allowance of $15,165.10 and payment of $11,039.60(80% of the allowed fees) and


                                                                                                  follows: TSA WD
' The Debtors and the last four digits of their respective taxpayer identification numbers are as
  Holdings, Inc.(9008); Slap Shot Holdings, Corp.(8209); TSA WD,Inc.         (2802);  TSA Stores, Inc.(1120); TSA
                                                              Caribe, Inc.(5664).  The headquarte rs for the above-
  Gift Card, Inc.(1918); TSA Ponce, Inc.(4817); and TSA
  captioned Debtors is located at 1050 West Hampden      Avenue,  Englewood   , Colorado 80110.



 DOCS SF;102072.2 80784/002
reimbursement of $1,365.60(100% of the allowed expenses)for a total payment of $12,405.20

for the period October 1, 2019 through October 31, 2019(the "Interim Period"). In support of

this Application, PSZ&J respectfully represents as follows:

                                                 Bacl~~round

                          On March 2, 2016 (the "Petition Date"), the Debtors commenced their

cases under chapter 11 of the Bankruptcy Code before the United States Bankruptcy Court for

the District of Delaware. The Debtors are operating their businesses and managing their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

                  2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                  3.          On March 10, 2016, the United States Trustee for Region 3 (the "UST")

appointed the Committee to represent the interests of all unsecured creditors of the Debtors

pursuant to section 1102 of the Bankruptcy Code.

                  4.          On or about March 24, 2016, the Court signed the Administrative Order,

authorizing certain professionals and members of any official committee ("Professionals") to

submit monthly applications for interim compensation and reimbursement for expenses, pursuant

                                                                                            that
to the procedures specified therein. The Administrative Order provides, among other things,

                                                                                      fifteen
 a Professional may submit monthly fee applications. If nn objections are made within

(15) days after service of the monthly fee application the Debtors are authorized to pay the

                                                                                                of the
 Professional eighty percent(80%)of the requested fees and one hundred percent(100%)


                                                        2
 ROCS SF:102072.2 80784/002
requested expenses. Beginning with the period ending October 31, 2016, and at three-month

intervals or such other intervals convenient to the Court, each Professional shall file and serve an

interim application for allowance of the amounts sought in its monthly fee applications for that

period. All fees and expenses paid are on an interim basis until final allowance by the Court.

                          The retention of PSZ&J, as counsel to the Committee, was approved

effective as of March 10, 2016 by this Court's Orc~eN Authorizing and Approving the Retention of

Pachulski Stang Ziehl &Jones LLP as Coasnsel to the Official Committee of Unsecured

CNeditors Nunc Pro 7'unc to March 10, 2016, signed on or about May 24, 2016 (the "Retention

Order"). The Retention Order authorized PSI&J to be compensated on an hourly basis and to be

reimbursed far actual and necessary out-of-pocket expenses.

                       PSZ&J'S APPLICATION FOR COMPENSATION AND
                            FOIZ REIMBURSEMENT OF EXPENSES

                                     Com~~ensation Paid and Its Soeirce

                  6.          All services for which PSZ&J requests compensation were performed for

or on behalf of the Committee. PSZ&J has received no payment and no promises for payment

from any source other than the Debtors for services rendered or to be rendered in any capacity

                                                                                              or
 whatsoever in connection with the matters covered by this Application. There is no agreement

 understanding between PSZ&J and any other person other than the partners of PSZ&J for the

 sharing of compensation to he received for services rendered in this case. PSZ&J has not

 received a retainer in this case.




 DOCS SF;102072.2 80784/002
                                              Fee Statements

                 7.       The fee statements for the Interim Period are attached hereto as Exhibit A.

These statements contain daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J's knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules and the

Administrative Order. PSZ&J's time reports are initially handwritten by the attorney or

paralegal performing the described services. The time reports are organized on a daily basis.

PSZ&J is particularly sensitive to issues of"lumping" and, unless time was spent in one time

                                                                                                       in
frame on a variety of different matters for a particular client, separate time entries are set forth

the time reports. PSZ&J's charges for its professional services are based upon the time, nature,

                                                                                               under
extent and value of such services and the cost of comparable services other than in a case

                                                                                          to
the Bankruptcy Code. PSZ&J has reduced its charges related to any non-working travel time

fifty percent(50%)of PSZ&J's standard hourly rate. To the extent it is feasible, PSZ&J

professionals attempt to work during travel.

                                       Actual and Necessar~~ Expenses

                  8.          A summary of actual and necessary expetlses incurred by PSZ&J for the

                                                                                        per
Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10

 page for photocopying expenses related to cases, such as this, arising in Delaware. PSZ&J's

                                                                                                that is
 photocopying machines automatically record the number of copies made when the person

                                                                                            ier.
 doing the copying enters the client's account number into a device attached to the photocop

 PSZ&J summarizes each client's photocopying charges on a daily basis.


                                                      4
 DOCS SF:102072.2 80784/002
                  9.       PSZ&J charges $0.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The c~iarge for outgoing

facsimile transmissions reflects PSZ&J's calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Committee for the receipt offaxes in this case.

                  10.          With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW),PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                   11.         PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association's("ABA") guidelines, as set forth in the

ABA's Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                         Summary of Se~i~ices lE~enc~ered

                   12.         The names of the timekeepers of PSZ&J who have rendered professional

 services in this case during the Interim Period are set forth in the attached Ex~~ibit A. PSZ&J, by

 and through such persons, has prepared and assisted in the preparation of various motions and

                                                                                                    with
 orders submitted to the Court for consideration, advised the Committee on a regular basis

 respect to various matters in connection with the Debtors' bankruptcy cases, and performed all


                                                         5
 DOCS SI':102072.2 80784/002
necessary professional services which are described and narrated in detail below. PSZ&J's

efforts have been extensive due to the size and complexity of the Debtors' bankruptcy cases.

                                     Suniniarj~ of Services by Project

                 13.         The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. I-however, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A.

~~;hibit A identifies the attorneys and paraprofessionals who rendered services relating to each

category, along with the number of hours for each individual and the total compensation sought

for each category.

A.      Asset Disposition


                 14.         The Firm billed de minimis time to this category.

                             Fees: $97.50                 Hours: .10

B.      I3an~ruptcj~ I~iti~ation


                 15.         This category includes work related to motions and adversary proceedings

in the Bankruptcy Court. During the Interim Period the Firm reviewed the Debtors' motion to

extend the removal deadline and discussed upcoming hearing agenda with counsel.

                             Fees: $195.00                 Hours: .20




                                                      6
DOCS SF:102072.2 80784/002
C.      Case Administration

                 16.      This category includes work related to administering the cases in an

efficient manner. During the Interim Period, the Firm, among other things: (i) maintained a

memorandum of critical dates and deadlines; (ii) prepared and distributed a weekly memo

narrative; (iii) maintained document control; and (iv) reviewed daily correspondence and

pleadings and forwarded them to the appropriate persons.

                          Fees: $6,908.00                  Hours: 17.80

D.      Compensation of Professionals

                  17.         This category includes work related to the compensation of the Firm.

During the Interim Period, the Firm, among other things: (i) prepared its August and September

monthly fee application; (ii) prepared certificates of counsel with respect to prior fee

applications; and (iii) drafted the Firm's fourteenth quarterly fee application.

                              Fees: $5,521.50              Hours: 8.90

E.       Compensation of ~'rofessionals/Others

                  18.         This category includes work related to the compensation of professionals,

other than the Firm. During the Interim Period, the Firm, among other things: (i) assisted BDO

with the preparation and filing of their monthly application;(ii) prepared a certificatie of counsel

with respect to BDO's eleventh quarterly fee application;(iii) reviewed and analyzed the fee

examiner's report; and (iv) reviewed fee applications of the Debtors' professionals.

                              Fees: $882.50         Fours: 1.50




                                                       7
 DOCS SF:102072.2 80784/002
F.       Financial Filings

                 19.       This category includes work related to compliance with reporting

                                                                                     monthly
requirements. During the Interim Period, the Firm reviewed and analyzed the Debtors'

operating report.

                           Fees: $97.50                     Hours: .10


G.        Finaiicin~

                 20.       This category includes work related to Debtor in Possession financing and

                                                                                        d and
use of cash collateral. During the Interim Period the Firm, among other things, reviewe

analyzed lender fee statements.

                              Fees: $97.50                  Hours: .10

                  21.         Attorneys and paraprofessionals of PSZ&J expended a total 28.70 hours in

                                                                                            as follows:
connection with their representation of the Committee during the Interim Period,
                                                                               _ _ __              _.                  __
                                  Pt~~iti~~il ~~#  tfic~ ,ij~~~lir~ inta
                                   \tt~i~l~c~~ r~t~l~~c.it-~ itt t}l:~(    }l„ur[t~    ~I~~~ta(
                                                                                                 ~    ~[`~_~f:i~
  ~:~i11c~ «i' ['rnt'cssion~~l     1'~~~itiur~, t'rior ~2eir~;ant          l3illin«   [l~~~ir~
                                                                                   "'              (orr~j~c     ns~tton
          t~1~1i~iciu~il                                                     IZ~tir    ~ri(I~~tl
                               ~';~~7ci~ic~n~c. ~~"c~~r ~~i~ t=?i~t~3i«[a;
                                       I;irE~ri~e. to 1'rilciice
                                  Partner 2010; Member PA & NJ
                                  Bars 1996; Member DE Bar                 $975.00         2.20         $2,145.00
     Bradford J. Sandler
                                  2001; Member NY Bar 2008
                                  Partner 2019; Member CA Bar              $g95.00         0.90           $805.50
     Shirley S. Cho               1997; Member NY Bar 2002
                                  Of Counsel 2012; Member NJ &
                                  PA Bars 2401; Member DE Bar              $795.00         0.40            $318.00
     Colin R. Robinson
                                  2010
                                  of Counsel 1989; Member CA               ~~~5.00          2.30        $1,782.50
     William L. Ramseyer          Bar 1980
                                  Paralega12000                            $395.00        15.10          $5,964.50
     Patricia E. CunifF
                                  Paralegal 1999                           $395.00         2.20            $869.00
     Patricia Jeffries
                                  Paralegal 2001                           $375.00         1.90            $712.50
     Mike A. Matteo


                                                        8
 Rocs sF:ioao~a.a so~a4iooa
                                       I't~~i~ ~n ~if~ the .~pplicai~t,
                                        ti~tt~~i~cr of 1'~,~r~ iri tl~:it        H~'urly    ~   1'utal
 '~~ttttt~ ut 1't't~t~:ssi~~tl:1l                                                                            l utal
                                                                                 T~i~~;r~
                                                                                                          <'~ii~ipentiatir~n
                                    1~:-~1,~~t'~€:~icr, 1r;~rt~~~i}i~t~iinin~     IZa(e         1ilE~+l
                                             ~a~ ~~:f~,c= ter l~~`ti~€i~c~ ' ,
Beatrice M. Koveleski               Lase Management Assistant                    $325.00        1.UU          $3~5.0~
Charles J. Bouzoukis                Case Management Assistant                    $325.00        1.80          $585.00
Karen S, Neil                       Case Management Assistant                    $325.00        0.90          $292.50

                                                  Grand Total:              $13,799.50
                                                  Total Hours:                   28.70
                                                  Blended Rate:                $480.82


                    22.        The nature of work performed by these persons is fully set forth in

Exhibit A attached hereto. These are PSZ&J's normal hourly rates for work of this character

The reasonable value of the services rendered by PSZ&J for the Committee during the Interim

Period is $13,799.50.

                    23.        In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given(a)the complexity of these cases,(b)the time expended,(c)the nature and

extent of the services rendered,(d)the value of such services, and (e)the costs of comparable

services other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.




                                                                9
DOGS SF:102072.2 80784/002
                 WHEREFORE,PSZ&J respectfully requests that, for the period October 1, 2019

through October 31, 2019, an interim allowance be made to PSZ&J for compensation of fees in

the amount of $13,799.50 and actual and necessary expenses in the amount of $1,365.60 for a

total allowance of $15,165.10 and payment of $11,039.60(80% of the allowed fees) and

reimbursement of $1,365.60(100% of the allowed expenses)for a total payment of $12,405.20,

and for such other and further relief as this Court may deem just and proper.

Dated: November 18, 2019                     PACHULSKI STANG ZIEHL &JONES LLP

                                             /s/Bradford J. Sandler
                                             Robert J. Feinstein(NY Bar No. 1767805)
                                             Jeffrey N. Pomerantz(CA Bar No. 143717)
                                             Bradford J. Sandler(DE Bar No. 4142)
                                             Colin R. Robinson(DE Bar No. 5.524)
                                             919 North Market Street, 17th Floor
                                             Wilmington, DE 19801
                                             Telephone: (302)652-4100
                                             Facsimile: (302)652-4400
                                             Email: rfeinstein@pszjlaw.com
                                                     jpomerantz@pszjlaw.com
                                                     bsandler@pszjlaw.com
                                                     crobinson@pszjlaw.com
                                             Counsel to the Official Committee of Unsecured
                                             C~edito~~s




                                                10
DOCS SP:102072.2 80784/002
